LEIGH M. CLARK, Supernumerary Circuit Judge.
Compliance having been made with the directions on remand of this case, and the appeal in each of the three basic cases1 discussed in the opinion in this case having been submitted on briefs of parties, any and all issues raised on this particular appeal have become moot, or are resolvable, by our determination of the appeals in the basic cases.
A continuation of the appeal in this case serves no useful purpose, and the appeal herein is hereby dismissed.
The foregoing opinion was prepared by Supernumerary Circuit Judge LEIGH M. CLARK, serving as a judge of this Court under Section 2 of Act No. 288 of July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
The judgment below is hereby
DISMISSED.
All the Judges concur.

. Messelt v. State, 8 Div. 687, 8 Div. 712, 8 Div. 754, Ala.Cr.App., 351 So.2d 630, 636, 640 (1977).